Case: 18-13203       Date Filed: 04/17/2019       Page: 1 of 22


                                                                                    [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 18-13203
                               ________________________

                      D.C. Docket No. 6:18-cr-00035-GAP-GJK-1



UNITED STATES OF AMERICA,
                                                                            Plaintiff-Appellee,

                                             versus

TANGANICA CORBETT,
                                                                        Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                             _______________________

                                       (April 17, 2019)

Before WILLIAM PRYOR and NEWSOM, Circuit Judges, and VRATIL, * District
Judge.

WILLIAM PRYOR, Circuit Judge:




*
 Honorable Kathryn H. Vratil, United States District Judge for the District of Kansas, sitting by
designation.
              Case: 18-13203    Date Filed: 04/17/2019    Page: 2 of 22


      This appeal requires us to review two sentencing enhancements for plain

error and to reverse one of them. After Tanganica Corbett pleaded guilty to

participation in an identity-fraud conspiracy, the district court enhanced her offense

level under the Sentencing Guidelines two levels for an offense involving ten or

more victims and ten levels for an offense that caused a loss that exceeds $150,000

but does not exceed $250,000. See United States Sentencing Guidelines Manual

§ 2B1.1(b)(1)(F), (b)(2)(A)(i) (Nov. 2016). Corbett objected to each enhancement

in the district court, but on different grounds from her arguments on appeal, so we

review each issue for plain error only. We agree with Corbett that the district court

committed plain error in its application of the ten-or-more-victims enhancement

because, contrary to our precedent, United States v. Hall, 704 F.3d 1317 (11th Cir.

2013), the district court counted as a victim any individual whose means of

identification was stolen regardless of whether it was “used” as a means of

identification. See U.S.S.G. § 2B1.1 cmt. n.4(E). But Corbett identifies no plain

error in the application of the loss-amount enhancement. We vacate Corbett’s

sentence and remand with instructions for resentencing.

                                I. BACKGROUND

      Tanganica Corbett and Kevin Weaver II worked at Florida Hospital near

Orlando, Florida. From July 2012 to July 2013, Weaver held the position of

release-of-information specialist. During that time, Weaver downloaded patients’



                                          2
              Case: 18-13203    Date Filed: 04/17/2019    Page: 3 of 22


“face sheets”—profiles that include a patient’s name, health information, date of

birth, Social Security number, and insurance details—without the authority to do

so. He then sold them to an unidentified co-conspirator who, the government

believed, intended to use the information to open credit-card accounts and to

commit other forms of identity fraud.

      In July 2013, Corbett took over Weaver’s position as release-of-information

specialist. He solicited her to obtain face sheets without authority and to pass them

on to him. She complied. In March 2014, Weaver paid her about $150 to $200 for

her assistance.

      A grand jury charged Corbett and Weaver with conspiracy to obtain and

disclose individually identifiable health information for commercial advantage,

personal gain, or malicious harm. See 42 U.S.C. § 1320d-6(a)(2)–(3), (b)(3); 18

U.S.C. § 371. The indictment also charged each defendant with two substantive

counts of obtaining and disclosing such information. Both defendants pleaded

guilty.

      Using the 2016 edition of the Sentencing Guidelines Manual, the probation

officer assigned Corbett a total offense level of 22 based on a base offense level of

6 and four enhancements, two of which Corbett objects to in this appeal. See

U.S.S.G. § 2B1.1(a)(2) (prescribing the base offense level). First, the probation

officer found that “the defendants,” collectively, “unlawfully accessed more than



                                          3
              Case: 18-13203     Date Filed: 04/17/2019   Page: 4 of 22


1,700 means of identification,” so the probation officer applied the two-level

enhancement for an offense that “involved 10 or more victims.”

Id. § 2B1.1(b)(2)(A)(i). Second, the probation officer found that Florida Hospital

incurred a loss of $232,068.64 in “costs associated with identifying and notifying

patients whose individually identifiable health information was viewed without

authorization,” so the probation officer applied the ten-level enhancement for a

loss amount exceeding $150,000 but not exceeding $250,000. See

id. § 2B1.1(b)(1)(F). Combining Corbett’s total offense level of 22 with a criminal-

history category of I based on zero criminal-history points, the probation officer

calculated an applicable sentencing range of 41 to 51 months of imprisonment. But

the probation officer recommended a variant sentence of 24 months based on

Corbett’s lack of criminal history and her family responsibilities.

      Among other timely objections to the probation officer’s Guidelines

calculations, Corbett objected to the probation officer’s calculation of the loss

amount on the ground that it did not limit her relevant conduct as required by

section 1B1.3 of the Guidelines. Corbett also objected to the probation officer’s

failure to apply a three-level reduction for acceptance of responsibility. See

id. § 3E1.1. But, apart from a stray, unexplained reference in her sentencing brief,

Corbett expressed no objection to the ten-or-more-victims enhancement before the

sentencing hearing.



                                          4
              Case: 18-13203     Date Filed: 04/17/2019    Page: 5 of 22


      At the sentencing hearing, Corbett confirmed that she had “no objections to

the facts” in the presentence investigation report, but she presented her “legal

objections” to the probation officer’s calculations under the Guidelines, including

her objections to the loss amount and the ten-or-more-victims enhancement. With

respect to the loss amount, Corbett did not press her relevant-conduct argument

based on section 1B1.3 but instead argued that Florida Hospital’s expenses should

have been excluded as “costs incurred by victims primarily to aid the government

in[] the prosecution and criminal investigation of an offense.” Id. § 2B1.1 cmt.

n.3(D)(ii). The district court replied, “Well, I think more appropriately it was the

cost they had to expend to deal with this enormous problem that your client helped

create. So that objection’s overruled.” With respect to the ten-or-more-victims

enhancement, Corbett argued that, although 1,700 people had had their information

compromised, the government had identified only a handful of people, at most,

who had suffered any identifiable financial harm as a result of the conspiracy. The

district court overruled that objection, stating, “I think there are a lot more than 10

victims. I think anybody’s information who was stolen is a victim.” But the district

court agreed with Corbett that the acceptance-of-responsibility reduction was

warranted, resulting in a total offense level of 19 and a sentencing range of 30 to

37 months.




                                           5
              Case: 18-13203     Date Filed: 04/17/2019    Page: 6 of 22


      The district court sentenced Corbett to three concurrent terms of 12 months

and one day of imprisonment and three years of supervised release. The district

court said that the severity of the offense—“by far the worst” identity-theft case it

had ever seen—was “a major aggravating factor.” But it found “significant

mitigating factors” in that Corbett “up until this event had been a productive person

with no criminal conduct,” was “clearly less culpable than . . . Weaver,” may not

have fully understood “that she was doing wrong,” was “remorseful,” and had

“cooperated with the Government.” The district court remarked favorably that

Corbett had “maintained employment notwithstanding these difficulties,”

recognized her “family obligations,” and deemed her unlikely to reoffend. The

district court also took note that Corbett’s financial gain was “minuscule.”

Observing that the probation officer had recommended a variant sentence of 24

months before the acceptance-of-responsibility adjustment had been applied, the

district court reasoned, “based on that, the probation officer’s recommendation

under [the district court’s] calculation of the guideline score would be probably

closer to 12 to 18 months.” The district court stated that, “[u]nder normal

circumstances,” it might “find probation to be appropriate . . . based on these

significant mitigating factors,” but that, “[u]nfortunately, that mitigation [was]

outweighed by the seriousness of this offense.” Corbett maintained her objections

to the loss amount and to the ten-or-more-victims enhancement.



                                           6
              Case: 18-13203     Date Filed: 04/17/2019   Page: 7 of 22


                         II. STANDARDS OF REVIEW

      We review Corbett’s sentence “under an abuse-of-discretion standard.” Gall

v. United States, 552 U.S. 38, 51 (2007). Corbett does not challenge the substantive

reasonableness of her sentence, so we will not vacate the sentence unless the

district court committed “significant procedural error, such as . . . improperly

calculating[] the Guidelines range.” Id. “We review a district court’s interpretation

of the Sentencing Guidelines de novo, and the determination of the amount of loss

involved in the offense for clear error.” United States v. Maxwell, 579 F.3d 1282,

1305 (11th Cir. 2009). “When a defendant challenges one of the factual bases of

his sentence, the government must prove the disputed fact by a preponderance of

the evidence.” United States v. Aguilar-Ibarra, 740 F.3d 587, 592 (11th Cir. 2014).

      We review unpreserved sentencing objections only for plain error. United

States v. Joyner, 899 F.3d 1199, 1207 (11th Cir. 2018). To establish plain error,

“there must be an error that has not been intentionally relinquished or abandoned”;

“the error must be plain—that is to say, clear or obvious”; and “the error must have

affected the defendant’s substantial rights, which in the ordinary case means he or

she must show a reasonable probability that, but for the error, the outcome of the

proceeding would have been different.” Molina-Martinez v. United States, 136 S.

Ct. 1338, 1343 (2016) (citation and internal quotation marks omitted). If these

conditions are met, we “should exercise [our] discretion to correct the forfeited



                                          7
              Case: 18-13203      Date Filed: 04/17/2019    Page: 8 of 22


error if the error seriously affects the fairness, integrity or public reputation of

judicial proceedings.” Id. (citation and internal quotation marks omitted). We have

explained that, “where the explicit language of a statute or rule does not

specifically resolve an issue, there can be no plain error where there is no

precedent from the Supreme Court or this Court directly resolving it.” United

States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003).

                                  III. DISCUSSION

      We divide our discussion in two parts. First, we explain that the district court

plainly erred when it applied the ten-or-more-victims enhancement. Second, we

explain that Corbett has established no plain error in the application of the loss-

amount enhancement.

      A. The District Court Plainly Erred when It Applied the Ten-or-More-
                               Victims Enhancement.
      Section 2B1.1 of the Sentencing Guidelines provides a two-level

enhancement for an offense that “involved 10 or more victims.” U.S.S.G.

§ 2B1.1(b)(2)(A)(i). In general, a “victim” is a person who suffered an “actual

loss” or an individual who “sustained bodily injury as a result of the offense.” Id.

§ 2B1.1 cmt. n.1. But, “in a case involving means of identification,” the term

“victim” also includes “any individual whose means of identification was used

unlawfully or without authority.” Id. § 2B1.1 cmt. n.4(E). The district court did not

find that any victims besides Florida Hospital had suffered an actual loss or that


                                            8
              Case: 18-13203     Date Filed: 04/17/2019    Page: 9 of 22


anyone had sustained bodily injury due to the offense, so only the last category of

“victims,” those “whose means of identification [were] used,” is in question.

      Based on our decision in United States v. Hall, Corbett argues that the

district court erred when it counted all 1,700 or more individuals whose face sheets

were compromised as victims because the government did not prove that all of

their means of identification had been “used” within the meaning of the relevant

definition. As a threshold matter, we agree with the government that Corbett did

not preserve this objection for appeal and that plain error is the correct standard of

review. Corbett’s only objection to the ten-or-more-victims enhancement in the

district court was that the government had not proved that ten people suffered a

financial loss. She made no argument based on Hall or on the meaning of the word

“used.”

      But we agree with Corbett that the district court committed plain error. In

Hall, we considered whether an almost identically situated defendant—a medical

office assistant who, like Corbett, stole patients’ identifying information and sold it

to co-conspirators who in turn sold it to the primary identity fraudsters in the

conspiracy—had “used” patients’ means of identification. See 704 F.3d at 1319.

The government argued that Hall “used” every means of identification that she

sold or transferred to her co-conspirators. See id. at 1319–20. The district court in




                                           9
             Case: 18-13203     Date Filed: 04/17/2019    Page: 10 of 22


Hall agreed, ruling that “the intentional transfer of information in exchange for

consideration constituted actual use.” Id. at 1320. We rejected that definition.

      Based on the plain meaning of the word “used” in the context of the relevant

definition of “victim,” we held that the “mere sale or transfer” of identifying

information was not “equivalent to [its] actual use.” Id. at 1323. We explained that

“‘use’ is the ‘application or employment of something for the purpose for which it

is adapted.’” Id. at 1322 (alteration adopted) (quoting Use, Black’s Law Dictionary

(9th ed. 2009)). We observed the disjunctive use of the words “use” and “transfer”

elsewhere in the same section of the Guidelines. See id.; see also U.S.S.G.

§ 2B1.1(b)(11)(C)(i) (“the unauthorized transfer or use of any means of

identification”). And we observed that another part of the application notes

contemplates that a means of identification is “used” when it is employed “to

produce or obtain another means of identification.” Hall, 704 F.3d at 1322; see

U.S.S.G. § 2B1.1 cmt. n.10(C)(i). We concluded that the only patients whose

identifying information had been “used”—and who, as a result, counted as

“victims”—were those whose information had been employed to procure

fraudulent credit cards, “the purpose of the conspiracy.” Hall, 704 F.3d at 1322;

see also id. at 1323. “[T]he plain language of the sentencing guideline at issue,” we

held, “does not apply to Hall’s mere sale or transfer of the patients’ identifying




                                          10
             Case: 18-13203      Date Filed: 04/17/2019    Page: 11 of 22


information” to her co-conspirators: almost exactly the same conduct for which

Corbett was convicted. Id. at 1323.

      The government’s argument for distinguishing Hall is untenable. Taking

Hall’s references to “the purpose of the conspiracy” out of context and treating

them as the core of its holding, the government points out that the indictment

charged that “the purpose of the conspiracy” between Corbett and Weaver was for

them to “unlawfully enrich themselves by . . . stealing . . . and selling the patients’

information,” not to obtain fraudulent credit cards, and the government argues that

Corbett “used” patients’ information to that end when she sold it to Weaver. But a

similar argument could have been made about the defendant in Hall, who, after all,

also intended to enrich herself by selling the information she had stolen. Indeed,

that argument was made, and we rejected it. See id. at 1319–20, 1323. Instead, Hall

held that the “mere sale or transfer” of a means of identification does not constitute

its “use,” based on the plain meaning of the words and their context. Id. at 1323. In

other words, Hall’s definition of “use” is one that excludes certain conduct: “mere

sale or transfer.” See United States v. Sammour, 816 F.3d 1328, 1340 (11th Cir.

2016) (“The word ‘used’ . . . does not include the ‘mere transfer without more.’”

(alteration adopted) (quoting Hall, 704 F.3d at 1322)).

      The government’s contrary reading of Hall makes little conceptual sense. If

“the purpose of the conspiracy” determined whether identical conduct did or did



                                           11
             Case: 18-13203     Date Filed: 04/17/2019    Page: 12 of 22


not qualify as “use” of a means of identification, then we would need to know how

to define the decisive “purpose.” Purposes can be described at varying levels of

generality—remote or proximate, abstract or granular—but Hall provided no

method for selecting the right one. And the proposal on which the government’s

argument depends—that the sentencing court should simply adopt, in haec verba,

the description of “the purpose of the conspiracy” in the indictment—has no basis

in Hall or in logic. The indictment’s description of “the purpose of the conspiracy”

served a narrative function; it did not recite an element of the offense. So the grand

jury was not required to describe Corbett and Weaver’s goals at any particular

level of generality or with any particular amount of detail. And nothing in Hall

suggests that the ten-or-more-victims sentencing enhancement depends on the level

of generality the grand jury happens to select or the amount of detail it happens to

include in its description of a defendant’s aims. After all, Hall interpreted the word

“used” in the context of a definition of “victim” that applies to identity-theft-

related crimes. Every reasonable reader of the Guidelines would expect that

whether someone counts as a “victim” of such a crime depends on what was done

with his or her information—that is, on the defendant’s conduct.

      Although Hall explained that the defendant’s conduct was not the use of

means of identification, it made clear what was use: the “employ[ment of] that

information” to “procure[] . . . fraudulent credit cards and cash advances.” Id. at



                                          12
             Case: 18-13203      Date Filed: 04/17/2019    Page: 13 of 22


1322. “[W]hen the conspirators used . . . 12 patients’ identifying information to

obtain the fraudulent credit cards,” we explained, “[a]t that point, th[ose] 12

individuals . . . became victims.” Id. at 1322, 1323. To put it simply, we held in

Hall that a means of identification is “used” for purposes of section 2B1.1 when it

is used as a means of identification. See id. at 1322–23; see also Smith v. United

States, 508 U.S. 223, 242 (1993) (Scalia, J., dissenting) (“To use an instrumentality

ordinarily means to use it for its intended purpose.”).

      It follows that the district court erred when it counted every individual

whose information was illegally downloaded as a “victim,” regardless of whether

that individual’s information was ever fraudulently “used” for any purpose to

which it was adapted as a means of identification. And we reject the government’s

argument that the error was not plain because our opinion in Hall left “room for

doubt” about the issue. To be sure, when the governing text is unclear about a

specific question, “there can be no plain error where there is no precedent from the

Supreme Court or this Court directly resolving it.” Lejarde-Rada, 319 F.3d at

1291. But even if the text of the Guidelines were unclear, a question we need not

answer, our precedent in Hall directly resolves the question whether Corbett’s

conduct was the “use” of patients’ information. That it is possible to misunderstand

Hall, based on a superficial reading, is irrelevant to what it held.




                                           13
             Case: 18-13203     Date Filed: 04/17/2019    Page: 14 of 22


      Although we will not correct even a plain error if it does not affect any

party’s substantial rights, see Fed. R. Crim. P. 52(b), the record establishes a

reasonable probability that Corbett would have received a different sentence if the

district court had not erroneously applied the two-level enhancement for an offense

involving ten or more victims. See Molina-Martinez, 136 S. Ct. at 1343. To be

sure, the district court’s significant downward variance from the sentencing range

under the Guidelines means that this sentencing error is unusual. The district court

calculated that Corbett’s sentencing range was 30 to 37 months based on a total

offense level of 19 and a criminal-history category of I. If the district court had

omitted the two-level enhancement, resulting in a total offense level of 17,

Corbett’s sentencing range would have been 24 to 30 months. See U.S.S.G. ch. 5

pt. A. Corbett’s sentence of 12 months and a day falls well below either range,

raising a serious question whether the district court’s error, however plain, was

harmless.

      At least in some circumstances, a sentence well below any possible

sentencing range can be a powerful indicator that a miscalculated range did not

affect a defendant’s substantial rights, and the decision in Molina-Martinez is not

to the contrary. In Molina-Martinez, the Supreme Court reasoned that, “[i]n the

usual case,” “the systemic function of the selected Guidelines range will affect the

sentence,” so, “[i]n most cases[,] a defendant who has shown that the district court



                                          14
             Case: 18-13203     Date Filed: 04/17/2019    Page: 15 of 22


mistakenly deemed applicable an incorrect, higher Guidelines range has

demonstrated a reasonable probability of a different outcome.” 136 S. Ct. at 1346.

“This is so even if the ultimate sentence falls within both the correct [lower] and

incorrect [higher] range.” Id. at 1345. Even so, “[t]here may be instances when,

despite application of an erroneous Guidelines range, a reasonable probability of

prejudice does not exist.” Id. at 1346. The paradigmatic example is when the

sentencing judge provides “a detailed explanation of the reasons the selected

sentence is appropriate” that “make[s] it clear that the judge based the sentence . . .

on factors independent of the Guidelines.” Id. at 1346–47. But the Court

acknowledged that even when “the record is silent as to what the district court

might have done had it considered the correct Guidelines range,” “unusual

circumstances” might prevent an error alone from establishing a reasonable

probability of a different outcome. Id. at 1347. Ultimately, “a reviewing court must

consider the facts and circumstances of the case before it” to determine whether

substantial rights were affected. Id. at 1346.

      We conclude there is a reasonable probability that the district court’s error

affected Corbett’s sentence because, even though the district court varied

downward from its calculated sentencing range, its sentencing decision remained

tethered to what it believed to be the correct range under the Guidelines. More

specifically, its sentencing decision was tethered to the variant sentence that it



                                          15
             Case: 18-13203      Date Filed: 04/17/2019   Page: 16 of 22


thought the probation officer, who had originally recommended a 24-month

sentence based on a calculated range of 41 to 51 months, would recommend after

the district court’s application of the acceptance-of-responsibility reduction

lowered the range to 30 to 37 months. “[B]ased on that [calculation],” the district

court reasoned at the sentencing hearing, “the probation officer’s recommendation

. . . would be probably closer to 12 to 18 months,” and the district court imposed a

sentence within that range. On this record, we cannot rule out the reasonable

probability that the district court would have imposed a lesser sentence if it had

excluded the two-level ten-or-more-victims enhancement, calculated a range of 24

to 30 months, and then estimated the probation officer’s recommended variance

based on that calculation.

      The use of the ten-or-more-victims enhancement to calculate Corbett’s total

offense level was erroneous, the error was plain, and it affected Corbett’s

substantial rights. “In the ordinary case, proof of a plain Guidelines error that

affects the defendant’s substantial rights” satisfies the defendant’s “burden to

persuade the court that the error seriously affected the fairness, integrity or public

reputation of judicial proceedings,” and the government has not argued that

Corbett’s case is out of the ordinary in this respect. Rosales-Mireles v. United

States, 138 S. Ct. 1897, 1909 n.4 (2018) (alteration adopted) (citation and internal

quotation marks omitted). But, because Corbett did not dispute in the district court



                                          16
             Case: 18-13203     Date Filed: 04/17/2019   Page: 17 of 22


how many individuals’ means of identification were “used” and presented no

factual objections to the probation officer’s calculations under the Guidelines, the

district court on remand should permit the government the opportunity to introduce

new evidence to prove that Corbett’s offense involved ten or more victims. See

United States v. Washington, 714 F.3d 1358, 1362 (11th Cir. 2013).

    B. Corbett Has Established No Plain Error in the Application of the Loss-
                              Amount Enhancement.
      Section 2B1.1 of the Guidelines also provides for a ten-level enhancement if

the loss resulting from an offense exceeds $150,000 but does not exceed $250,000.

U.S.S.G. § 2B1.1(b)(1)(F). In general, “loss is the greater of actual loss,” namely

“the reasonably foreseeable pecuniary harm that resulted from the offense,” and

“intended loss,” which “means the pecuniary harm that the defendant purposely

sought to inflict.” Id. § 2B1.1 cmt. n.3(A)–(A)(ii)(I). Pecuniary harm is “harm that

is monetary or that otherwise is readily measurable in money,” id. § 2B1.1 cmt.

n.3(A)(iii), and is reasonably foreseeable if “the defendant knew or, under the

circumstances, reasonably should have known,” that it “was a potential result of

the offense,” id. § 2B1.1 cmt. n.3(A)(iv). “Costs to the government of, and costs

incurred by victims primarily to aid the government in, the prosecution and

criminal investigation of an offense” are excluded from the calculation of the loss

amount. Id. § 2B1.1 cmt. n.3(D)(ii). An exact calculation is not required; “[t]he




                                         17
             Case: 18-13203     Date Filed: 04/17/2019   Page: 18 of 22


court need only make a reasonable estimate of the loss” “based on available

information.” Id. § 2B1.1 cmt. n.3(C).

      Corbett argues that the district court committed significant procedural error

in applying this enhancement because it failed to “hold[] the government to its

burden of proving a disputed sentencing fact,” but Corbett fails to clarify what

“sentencing fact” related to the loss amount was “disputed.” After all, Corbett

expressed “no objection to the facts” of the presentence investigation report. Her

objections to the probation officer’s calculations under the Guidelines were only

“legal objections.” And Corbett’s argument on appeal confusingly intertwines

three distinct rationales for objecting to the enhancement.

      First, as the centerpiece of her appellate argument, Corbett appears to

contend that Florida Hospital’s losses were not “reasonably foreseeable” to her, an

argument she never presented in the district court. See U.S.S.G. § 2B1.1 cmt.

n.3(A)(iv). The probation officer found that, “[a]s a result of Weaver, Corbett and

the co-conspirators’ conduct, Florida Hospital incurred costs associated with

identifying and notifying patients whose individually identifiable health

information was viewed without authority by Weaver and his co-conspirators. The

loss incurred by Florida Hospital as a result of this conduct is $232,068.64.”

Because Corbett “did not specifically and clearly object to these factual

statements”—or to any of the probation officer’s factual findings—“[s]he is



                                         18
             Case: 18-13203     Date Filed: 04/17/2019    Page: 19 of 22


deemed to have admitted them and the district court was entitled to rely on them

even in the absence of supporting evidence.” Aguilar-Ibarra, 740 F.3d at 592. In

other words, if Corbett intended to raise a factual dispute about how much of the

$232,068.64 spent by Florida Hospital was “associated with identifying and

notifying patients” whose information was compromised, then she failed to do so,

and the government had no burden to prove a fact she had admitted. And if

Corbett’s argument is that the district court erred as a matter of law by treating

“costs associated with identifying and notifying patients” whose information was

compromised as “reasonably foreseeable,” then she cannot establish plain error.

That a hospital will spend resources to investigate and remedy the theft of the

identifying and medical information of thousands of its patients is virtually the

definition of “reasonably foreseeable.”

       Second, Corbett’s argument contains echoes of the objection she raised at

the sentencing hearing, that Florida Hospital’s losses should have been excluded as

“costs incurred . . . primarily to aid the government in[] the prosecution and

criminal investigation of an offense.” U.S.S.G. § 2B1.1 cmt. n.3(D)(ii). Again, by

failing to object to the facts in the presentence investigation report, Corbett

admitted that Florida Hospital incurred $232,068.64 in “costs associated with

identifying and notifying patients” whose information Weaver and Corbett had

compromised, so she placed no burden on the government to prove as a factual



                                          19
             Case: 18-13203     Date Filed: 04/17/2019       Page: 20 of 22


matter that any part of that amount was not incurred “primarily to aid the

government.” And if Corbett’s argument is that “costs associated with identifying

and notifying patients” are indistinct from costs incurred “primarily to aid the

government” as a matter of law, then it fails on its face.

      Finally, in a single paragraph of her initial brief, Corbett suggests that she

“should not be held responsible for the costs of investigating any data breaches that

occurred prior to July 28, 2013,” the date she took over Weaver’s job as release-of-

information specialist. This suggestion corresponds to Corbett’s original objection

to the loss-amount enhancement: that the probation officer did not limit Corbett’s

relevant conduct to the acts and omissions for which she was responsible under

section 1B1.3 of the Guidelines. See U.S.S.G. § 1B1.3 cmt. n.3(B) (explaining,

among other principles, that “[a] defendant’s relevant conduct does not include the

conduct of members of a conspiracy prior to the defendant joining the

conspiracy”); see also, e.g., United States v. Hunter, 323 F.3d 1314, 1319–22 (11th

Cir. 2003). But Corbett did not pursue this theory at the sentencing hearing, instead

pressing the criminal-investigation argument as the basis of her objection to the

loss amount, so the district court did not rule on this theory. And Corbett’s initial

brief fails properly to raise this distinct argument on appeal. Corbett does not cite

section 1B1.3, and any hint of an argument based on the Guidelines’ definition of




                                          20
              Case: 18-13203     Date Filed: 04/17/2019     Page: 21 of 22


relevant conduct is at best “buried within [her] other arguments.” Sapuppo v.

Allstate Floridian Ins. Co., 739 F.3d 678, 682 (11th Cir. 2014).

      We remind the defense bar of the importance of specific factual and legal

argumentation at every stage of sentencing proceedings. A defendant should

“specifically and clearly object” to any facts in a presentence report that she does

not intend to admit and that she wishes to require the government to prove by a

preponderance of the evidence. Aguilar-Ibarra, 740 F.3d at 592. To preserve an

issue for appeal, a defendant must first present it to the district court, “rais[ing] that

point in such clear and simple language that the trial court may not misunderstand

it.” United States v. Massey, 443 F.3d 814, 819 (11th Cir. 2006) (quoting United

States v. Riggs, 967 F.2d 561, 565 (11th Cir. 1992)). “When the statement is not

clear enough to inform the district court of the legal basis for the objection, . . . the

objection is not properly preserved.” Id. An issue also is not preserved when its

“factual predicates” are in the record “but were presented to the district court under

a different legal theory.” Id. And, at the appellate stage, a defendant abandons an

objection to her sentence “when [s]he does not ‘plainly and prominently’ raise it”

in the argument section of her initial brief, when she “raises it in a perfunctory

manner without supporting arguments and authority,” and when she makes only

“passing references” to it that are “background to other arguments or [are] buried

within other arguments, or both.” Sapuppo, 739 F.3d at 681–82. At this stage too,



                                           21
             Case: 18-13203     Date Filed: 04/17/2019   Page: 22 of 22


to present an issue properly for our review, an appellant must make explicit “the

legal basis for the objection” and the “legal theory” that supports it. Massey, 443

F.3d at 819. Corbett has properly raised no argument establishing plain error in the

application of the loss-amount enhancement.

                                IV. CONCLUSION

      We VACATE Corbett’s sentence and REMAND for resentencing.




                                         22